Citation Nr: 0819742	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
residuals of yellow jaundice. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
an application to reopen a previously denied claim for 
service connection for residuals of yellow jaundice, and an 
April 2006 RO decision, which denied a claim for service 
connection for PTSD.

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In addition, the Board notes that the veteran's December 2004 
notice of disagreement (NOD) indicated that the veteran 
disagreed with the denial of his claims for service 
connection for residuals of a facial injury and residuals of 
a right hand injury.  In an October 2005 RO decision, the 
veteran's claim for service connection for residuals of a 
fragment wound, to include a right hand/wrist scar, was 
granted, and an evaluation of 0 percent was assigned, 
effective February 5, 2004.  This decision was a complete 
grant of benefits with respect to the issue of service 
connection for a right hand injury.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not 
currently before the Board.   

With respect to the veteran's claim for service connection 
for residuals of a facial injury, the Board notes that the 
veteran specifically indicated on his May 2006 VA Form 9 
Appeal that he did not wish to appeal this issue.  Therefore, 
this claim is also not currently before the Board. 

The Board notes that a statement from a fellow veteran, 
verifying that the veteran sought treatment in March 1945 for 
yellow jaundice, was submitted in April 2006.  Despite the 
fact that this statement did not appear to be considered in 
the May 2006 statement of the case (SOC), the Board notes 
that this statement merely reiterates that the veteran 
received in-service treatment for yellow jaundice, a fact 
which has already been conceded.  Thus, the Board finds that 
this case need not be returned to the RO for the issuance of 
a Supplemental Statement of the Case, as contemplated by 
38 C.F.R. § 19.37 (2007).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By an RO decision dated in July 1946, the veteran's claim 
for service connection for residuals of yellow jaundice was 
denied on the basis that no residuals of yellow jaundice were 
found on the last in-service examination.  

2.  Evidence received since the July 1946 RO decision is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim

3.  The competent medical evidence of record does not 
establish that the veteran has residuals of yellow jaundice 
that are etiologically related to a disease, injury, or event 
in service.


CONCLUSIONS OF LAW

1.  The July 1946 RO decision denying the veteran's claim for 
service connection for residuals of yellow jaundice is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for residuals of 
yellow jaundice has been submitted  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007). 


3.  Residuals of yellow jaundice were not incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for residuals 
of yellow jaundice, the Board observes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that with 
regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

A VCAA letter dated in February 2004 fully satisfied most of 
the duty to notify provisions of Pelegrini, Quartuccio, and 
Kent.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  This letter 
provided the veteran with notice of the elements for service 
connection.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  In addition, the February 2004 letter informed the 
veteran that new and material evidence was needed to 
substantiate the claim and described what would constitute 
such new and material evidence.  

Although the letter did not specifically explain the basis of 
the prior denial, the Board notes that the veteran was 
advised in the Statement of the Case as to the basis of the 
prior denial (that the claimed condition had resolved in 
service without recurrent) and he argued against this finding 
in his VA Form 9.  Thus, although the initial notice letter 
was fully compliant with the requirements set forth in Kent 
because he was not advised of the basis of the prior denial, 
he was subsequently advised of that basis and later showed 
actual knowledge of that basis.  See Kent, supra.  
Accordingly, the Board concludes that the veteran had actual 
knowledge of the requirements and that any failure to provide 
VCAA compliant notice was harmless.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Board may proceed with 
consideration of the claim on the merits.  
 
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot, and no further notice 
is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  The Board notes 
that the veteran recently submitted a statement indicating 
that he received additional treatment at the Leavenworth VA 
Medical Center (VAMC) in February 2008.  However, the veteran 
specifically stated that this treatment relates to his claim 
for service connection for PTSD, not his claim for service 
connection for residuals of yellow jaundice.  The claims 
folder contains no indication, nor does the veteran make any 
assertion, that all VA records relating to the claim for 
service connection for residuals of yellow jaundice have not 
been obtained.  In addition, the Board notes that the veteran 
indicated on his May 2006 VA Form 9 Appeal that he received 
treatment from a private physician in January 1969 and was 
subsequently hospitalized at the Fairfax, Missouri Hospital 
for hepatitis.  However, due to the fact that this physician 
is now deceased and the Fairfax, Missouri Hospital only 
retains medical records for 10 years, these treatment records 
are unavailable.  Under the circumstances, the Board finds 
that all available medical records have been associated with 
the claims file, and that the overall record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination in March 2006.  This 
examination and opinion are thorough and complete.  The 
examiner noted that the veteran's claims folder had been 
reviewed.  Therefore, the Board finds this examination report 
and the opinion of the examiner sufficient upon which to base 
a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Board will first address the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
residuals of yellow jaundice.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
been submitted.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim for service connection for residuals of 
yellow jaundice was originally denied in a July 1946 rating 
decision, based on the fact that no residual disability was 
found on the veteran's last in-service examination.  At the 
time of this denial, the veteran's service medical records 
were considered. 

In February 2004, the veteran submitted an application to 
reopen his previously denied claim.  His application to 
reopen was denied by a July 2004 rating decision, based on 
the fact that the newly submitted evidence did not bear 
directly and substantially upon the issue of whether the 
veteran has a yellow jaundice condition that is related to 
his period of active duty.  The new evidence that the veteran 
has submitted since the July 1946 RO denial consists of an 
April 2006 statement from a fellow veteran, VAMC treatment 
records, a March 2006 VA examination report, and the 
veteran's statements.

In regards specifically to the veteran's VAMC treatment 
records, the Board notes that the claims folder contains a 
May 1954 VAMC treatment record reflecting that that the 
veteran sought treatment for possible hepatitis.  In this 
treatment record, it was indicated that the veteran was 
advised by a family physician to seek hospital treatment for 
infectious hepatitis.  As this treatment record directly 
relates to the issue of whether or not the veteran has a 
post-service residual disability relating to yellow jaundice, 
the Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  The claim is 
reopened.  

Now, the Board will proceed to review the decision on the 
merits.  As noted above, the veteran received appropriate 
VCAA notice as to the underlying claim for service 
connection; thus, the Board finds that there is no prejudice 
in proceeding to consider his claim on the merits.

The veteran contends that he has residuals of yellow jaundice 
as the result of his active duty service.  See Claim, 
February 2004.  

The Board notes that the veteran's service medical records 
indicate that he received medical treatment in March and 
April of 1945 for infectious hepatitis and/or jaundice.  The 
veteran's June 1946 separation examination report did not 
note any residuals of yellow jaundice at that time.  

In May 1954, the veteran received treatment at the Wadsworth, 
Kansas VAMC for possible hepatitis.  As discussed above, it 
was indicated in this record that the veteran was advised by 
a family physician to seek hospital treatment for infectious 
hepatitis.  The veteran was discharged after 4 days with a 
diagnosis of treated and cured influenza.  Infection 
hepatitis was not noted as a discharge diagnosis.  The claims 
folder contains no other record of post-service treatment for 
residuals of yellow jaundice or hepatitis.

In March 2006, the veteran underwent a VA examination.  The 
examiner reviewed the claims folder and noted that the 
veteran had been treated for yellow jaundice and acute 
hepatitis in service.  The examiner also acknowledged the 
veteran's assertions of yellow skin, right upper quadrant 
pain, and dark urine for about a week in 1969.  The veteran 
reported experiencing right upper quadrant pain and dark 
urine, lasting one week, every one to two years.  He denied 
any nausea, vomiting, diarrhea, weight loss, or reflux.  The 
veteran has not been checked for hepatitis recently.  He 
reports treating episodes of yellow skin with boiled foods 
and by eliminating fried foods.  He believes this helps his 
symptoms improve.  The examiner noted that the veteran had no 
liver enlargement and that his skin had a normal color.  
Finally, upon noting that the veteran has had 2 one-week 
episodes of achy right upper quadrant abdominal pain, 
relieved with dietary change and of an uncertain etiology, 
the examiner concluded that it is not likely that the current 
digestive symptoms are due to jaundice in service.    

Therefore, in light of the fact that the evidence of record 
contains no current treatment or diagnosis of jaundice or 
residuals of jaundice, and the examiner at the March 2006 VA 
examination specifically stated that it is not likely that 
any current digestive symptoms are due to the veteran's in-
service jaundice, the Board concludes that the evidence of 
record does not reflect that the veteran has a current 
diagnosis of yellow jaundice or residuals of yellow jaundice.  
Absent competent evidence of the existence of a current 
disability, service connection cannot be granted.  See 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges the veteran's assertions that he 
currently experiences residuals of in-service jaundice, to 
include pain and discomfort in the liver area, nausea, and 
yellowing of the whites of his eyes.  See veteran's 
statement, November 2005.  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the underlying 
cause of his symptoms are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As noted, that VA 
examiner, who is a competent health care provider, conducted 
a thorough physical examination, reviewed the veteran's 
documented medical history, and took into account the 
veteran's lay reports; but that examiner ultimately found 
that it was unlikely that his current symptoms are related to 
the problems he had in service.  The Board finds this opinion 
to be the most probative evidence of record as to the 
relationship between his current symptoms and his in-service 
illness.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for residuals of yellow jaundice, must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for residuals of yellow jaundice, 
the veteran's claim is reopened.

Entitlement to service connection for residuals of yellow 
jaundice is denied.


REMAND

The veteran is seeking service connection for PTSD.  See 
Claim, December 2005.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  

The Board notes that the claims folder currently contains no 
indication that the veteran has a diagnosis of or has been 
treated for PTSD.  The examiner at a March 2006 VA 
examination specifically stated that the veteran does not 
exhibit the typical symptoms of PTSD in terms of social or 
economic impact.  The examiner also stated that the veteran's 
symptoms are minimal and consist basically only of the 
occasional nightmare.  The veteran, however, has indicated in 
a February 2008 statement that he recently received medical 
treatment directly relating to his claim for service 
connection for PTSD at the Leavenworth VAMC.  VA has an 
obligation under the VCAA to associate all relevant records 
in VA's possession with the claims file of a veteran.  38 
C.F.R. § 3.159 (2007).  Therefore, this issue must be 
remanded in order to attempt to locate any outstanding VA 
treatment records relating to PTSD. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the veteran's recent VA 
medical records that have not already 
been associated with the claims folder.  
Particularly, a February 8, 2008 
treatment record from the Leavenworth 
VAMC should be located.  

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the April 2007 SOC.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


